 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                               DISTRICT OF NEVADA
 8

 9   JUANITA JOAN GOIN,                       Case No. 3:18-cv-00207-HDM-WGC
10                           Plaintiff,
          v.                                              ORDER
11
     ANDREW SAUL,
12
                             Defendant.
13

14        On or before June 1, 2021, plaintiff’s counsel shall provide

15   the court with proof of service of the motion for attorney’s fees

16   (ECF No. 24) and report and recommendation (ECF No. 26) on the

17   plaintiff, Juanita Joan Goin, and shall additionally provide the

18   court with the plaintiff’s address for the purpose of providing

19   notice of any subsequent court orders to the plaintiff.

20        IT IS SO ORDERED.

21        DATED: This 21st day of May, 2021.
22
                                     ____________________________
23                                   UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                          1
